MALONEY, J.,
dissents with note:
Since all three offenses by definition are part of the same criminal episode, the first aggravated robbery and the sexual assault having been committed during the same transaction or pursuant to two transactions that are connected, and the second aggravated robbery being the repeated commission of the same offense, see Tex.Penal Code Ann. § 3.01, all three offenses may be prosecuted in a single criminal action. See id. at § 3.02.
Since all three cases were in fact tried in a single criminal action, the sentence for each one of the three offenses must run concurrently. See id. at § 3.03. I would therefore reverse and vacate the judgment of the Court of Appeals and remand this cause to the trial court for re-sentencing.